[Cite as State v. Washington, 2019-Ohio-2215.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                            No. 107286
                v.                                :

CHRISTIAN WASHINGTON,                             :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 6, 2019


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-17-621403-A


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Gregory Ochocki and Callista Plemel,
                Assistant Prosecuting Attorneys, for appellee.

                Thomas A. Rein, for appellant.


FRANK D. CELEBREZZE, JR., J.:

                Defendant-appellant, Christian Washington (“appellant”), brings the

instant appeal challenging his convictions for aggravated burglary, kidnapping,

domestic violence, endangering children, menacing by stalking, and disrupting

public services.        Specifically, appellant argues that his convictions were not
supported by sufficient evidence and against the manifest weight of the evidence.

After a thorough review of the record and law, this court affirms.

                        I. Factual and Procedural History

            The instant appeal arose from eight separate incidents that occurred

between appellant and Alicia Flowers (hereinafter “victim”) between December

2016 and September 2017. Appellant and the victim met on July 5, 2016, and

became intimate with one another approximately one week later. A month or so

after meeting, their relationship “went bad.” (Tr. 27.) Also, in late-August 2016, the

victim learned that she was pregnant with appellant’s child. The child was born in

November 2016.

            The tumultuous relationship between appellant and the victim is well-

documented. Between December 2016 and September 2017, the victim made

approximately 20 calls to the Cleveland Metropolitan Housing Authority (“CMHA”)

Police Department involving appellant. (Tr. 29-30.) The specific details about the

nature of these reports and the eight incidents for which appellant was charged will

be discussed in further detail below.

             In Cuyahoga C.P. No. CR-17-621403-A, the Cuyahoga County Grand

Jury returned an 27-count indictment on September 29, 2017, charging appellant

with (1) attempted murder, (2) aggravated burglary, (3) kidnapping, (4) domestic

violence with a furthermore specification alleging that appellant previously pled

guilty to or was convicted of three domestic violence offenses (June 2007 in Summit

County; October 2008 in Summit County; and October 2008 in Summit County),
(5) endangering children, (6) menacing by stalking with a furthermore specification

alleging that appellant trespassed on the land or premises where the victim lives,

works, or attends school, (7) menacing by stalking with a furthermore specification

alleging that appellant made a threat of physical harm to or against the victim, (8)

menacing by stalking with a furthermore specification alleging that appellant has a

history of violence toward the victim or any other person or a history of other violent

acts toward the victim or any other person, (9) burglary, (10) theft, and (11) robbery,

(12) theft, (13) theft, (14) domestic violence with a furthermore specification alleging

that appellant pled guilty to or was convicted of three previous domestic violence

offenses, (15) endangering children, (16) theft, (17) burglary, (18) theft, (19)

aggravated robbery with a one- and three-year firearm specification, (20) theft, (21)

theft, (22) burglary, (23) criminal damaging or endangering, (24) aggravated

burglary, (25) domestic violence with a furthermore specification alleging that

appellant pled guilty to or was convicted of three previous domestic violence

offenses, (26) kidnapping, and (27) disrupting public services. Appellant was

arraigned on October 4, 2017. He pled not guilty to the indictment.

             Appellant waived his right to a jury trial and elected to try the case to

the bench. A bench trial commenced on March 19, 2018. The victim testified about

the ongoing discord between her and appellant and the eight incidents for which

appellant was charged in the indictment. The victim’s testimony will be addressed

in chronological order.
             The victim testified, in general, that during several of the incidents,

appellant would take her cell phone. Appellant would occasionally hit the victim,

but he did not do so every time. The victim explained that appellant had a key to her

apartment that he would occasionally use to gain entry. Other times, appellant

would break into her apartment, either by kicking in the front door or entering

through an upstairs window.

                                A. December 1, 2016

            Counts 9 and 10 of the indictment pertained to this incident. The victim

testified that appellant came into her house, kicked and knocked at the door, came

inside, and took her cell phone. She did not invite him inside on this occasion, nor

did he have her permission to be there.

                               B. December 9, 2016

             Counts 11, 12, and 13 pertained to this incident, which occurred in a

courtyard outside of the victim’s unit. The victim testified that appellant grabbed

her, took her wallet, and stole her food-stamp card. According to the victim,

appellant had a gun at the time this incident occurred.

                              C. April 16 and 17, 2017

             Counts 14, 15, and 16 of the indictment pertained to an incident that

occurred on April 16, 2017. Counts 17 and 18 pertained to an incident that occurred

on April 17, 2017.

              The victim testified that on April 16, 2017, she was at a friend’s house

when she got into an argument with appellant. She explained that during the
argument, appellant “spazzed out” and pushed her while she was holding their son,

who was less than one-month old. The victim’s friend was eventually able to kick

appellant out of the house. The victim spent the night at her friend’s house.

             The victim testified that she received a text message from appellant the

following day, April 17, 2017, that contained “a picture of [her] house being empty.”

(Tr. 37.) The victim ran home with her friend and discovered appellant had taken

several of her belongings. Specifically, appellant stole beds, tables, “end tables, the

carpet, the TVs. [Her daughter’s] TV, food, dishes, mop, broom, everything but the

couch and my mirror and my washing machine and drier.”               (Tr. 37.)   After

discovering that appellant stole her belongings, the victim called the police and filed

a report.

                                   D. June 9, 2017

              Counts 19, 20, and 21 of the indictment pertained to this incident. The

victim testified that appellant was in possession of a gun and he “took something”

from her. (Tr. 45.) The victim could not recall whether appellant took her cell phone

or her food-stamp card, but she confirmed that appellant took something from her

during this incident. The victim stated that appellant had a gun and pointed it at

her. However, she subsequently explained that appellant “basically, like, showed

[the gun] to me. * * * He showed it and let me know he had a gun, understanding

that he had a gun and he’s crazy.” (Tr. 45.) The victim described the gun as a black

.40 caliber Glock.
                                 E. August 17, 2017

             Counts 22 and 23 of the indictment pertained to this incident. The

victim testified that appellant broke into her apartment and flipped the victim’s

couch upside down.

                                 F. August 21, 2017

             Counts 24-27 of the indictment pertained to this incident. The victim

testified that appellant broke into her apartment by moving an air conditioning unit

from an upstairs window.      After entering the apartment, appellant “smashed

everything” inside. Specifically, appellant “smashed” a television, Roku, and Fire

Stick that belonged to her daughter.

             The victim further testified that appellant came to her apartment and

would not let her leave or take her daughter to school. Appellant “smashed” her cell

phone.   Regarding her assertion that appellant would not let her leave the

apartment, the victim explained: “[appellant] was intimidating. [‘B***h], if you

leave, I am going to [f**k] you up.[’] He was threatening me. He was throwing stuff.

He was acting real crazy.” (Tr. 52.) At some point, appellant permitted the victim

to take her daughter to the bus stop and the victim was able to contact the police.

CMHA police assured the victim that appellant was going to jail because he

purportedly came into her apartment despite being on CMHA’s “banned list.”

                               G. September 2, 2017

             Counts 1-5 of the indictment pertained to this incident. The victim

testified that she was awoken by appellant who broke into her apartment and began
choking her. She explained, “[appellant] tried to kill me. He choked me. He used

both hands. I woke up and I couldn’t breathe, it was crazy.” (Tr. 55.) The victim

testified that appellant “kicked [her] real hard” as he was leaving her apartment, he

“flipped out,” and proceeded to threaten the victim’s neighbor and kick the

neighbor’s car as he was leaving. (Tr. 54-55.)

                   H. December 1, 2016 to September 2, 2017

             Counts 6, 7, and 8 of the indictment pertained to this date range. The

menacing by stalking offenses charged in these counts contained furthermore

specifications alleging that (1) appellant trespassed on the land or premises where

the victim lives, works, or attends school (Count 6); (2) appellant has a history of

violence toward the victim or any other person or a history of other violent acts

toward the victim or any other person (Count 7); and (3) appellant has a history of

violence toward the victim or any other person or a history of other violent acts

toward the victim or any other person (Count 8).

              At the close of the state’s case, defense counsel moved for a Crim.R. 29

judgment of acquittal. The trial court granted the Crim.R. 29 motion as to Counts 1,

20-23, 25, and the firearm specifications underlying Count 19. The trial court denied

the Crim.R. 29 motion as to Counts 2-11, 13-17, 24, 26, and 27. Finally, regarding

Counts 12 and 18, the trial court modified the fifth-degree felony theft offenses

charged in the indictment to first-degree misdemeanors.
               After the trial court ruled on defense counsel’s Crim.R. 29 motion, the

defense rested without calling any witnesses, and renewed the Crim.R. 29 motion.

The trial court denied the renewed motion.

               The trial court returned its verdict on April 16, 2018. The trial court

found appellant guilty on Counts 2, 3, 4, 5, 6, 7, 8, 13, 14, 15, 24, 26, and 27. The trial

court found appellant not guilty on Counts 9, 10, 11, 12, 16, 17, 18, and 19. The trial

court ordered a presentence investigation report and set the matter for sentencing.

              The trial court held a sentencing hearing on May 18, 2018. The trial

court sentenced appellant to an aggregate prison term of four years.

               On June 9, 2018, appellant filed the instant appeal challenging the

trial court’s judgment. He assigns two errors for review:

       I. The trial court erred when it denied appellant’s motion or acquittal,
       pursuant to Crim.R. 29(A), on the charges, and thereafter convicting
       appellant of those charges as the conviction was not supported by
       sufficient evidence.

       II. Appellant’s conviction was against the manifest weight of the
       evidence.

                                 II. Law and Analysis

               In his two assignments of error, appellant argues that his convictions

for aggravated burglary, kidnapping, domestic violence, endangering children,

menacing by stalking, and disrupting public services were not supported by

sufficient evidence and against the manifest weight of the evidence.
                                   A. Sufficiency

              A careful review of appellant’s assignments of error and the

arguments he raises therein reflects that appellant’s sufficiency and manifest weight

challenges are based on the same arguments. Specifically, appellant challenges the

victim’s credibility and the credibility of her testimony. This argument pertains to

the manifest weight of the evidence, rather than the sufficiency of the evidence. See

State v. Williams, 8th Dist. Cuyahoga No. 98528, 2013-Ohio-1181, ¶ 27 (this court

does not consider the credibility of the witnesses when reviewing a challenge to the

sufficiency of the evidence); State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-

2126, 767 N.E.2d 216, ¶ 79.

      A Crim.R. 29 motion challenges the sufficiency of the evidence. The
      test for sufficiency requires a determination of whether the prosecution
      met its burden of production at trial. State v. Bowden, 8th Dist.
      Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 12. An appellate court’s
      function when reviewing the sufficiency of the evidence to support a
      criminal conviction is to examine the evidence admitted at trial to
      determine whether such evidence, if believed, would convince the
      average mind of the defendant’s guilt beyond a reasonable doubt. State
      v. Murphy, 91 Ohio St.3d 516, 543, 747 N.E.2d 765 (2001). “‘The
      relevant inquiry is whether, after viewing the evidence in a light most
      favorable to the prosecution, any rational trier of fact could have found
      the essential elements of the crime proven beyond a reasonable doubt.’”
      State v. Walker, 150 Ohio St.3d 409, 2016-Ohio-8295, 82 N.E.3d 1124,
      ¶ 12, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),
      paragraph two of the syllabus.

State v. Keller, 8th Dist. Cuyahoga No. 106196, 2018-Ohio-4107, ¶ 19.

              In this appeal, appellant does not specifically present an argument as

to why there was insufficient evidence to support his convictions. Appellant raises

one argument that can arguably be construed as a challenge to the sufficiency of the
evidence and whether the state proved the essential elements of the offenses for

which he was convicted beyond a reasonable doubt.                 Specifically, appellant

summarily concludes, without any analysis of the elements or the evidence other

than the victim’s testimony, that “[t]here is insufficient evidence to sustain a

conviction against [a]ppellant given the facts of this case.” Appellant’s brief at 14.

               A review of appellant’s arguments reflects that he is challenging his

convictions on manifest weight grounds.

       “A claim that a conviction is against the manifest weight of the evidence
       is qualitatively different from a claim that a conviction is not supported
       by sufficient evidence.” State v. Sparent, 8th Dist. Cuyahoga No.
       96710, 2012-Ohio-586, citing State v. Thompkins, 78 Ohio St.3d 380,
       678 N.E.2d 541 (1997), paragraph two of the syllabus. The failure to
       present a separate argument on each claim of an appeal is a violation
       of App.R. 16(A)(7); therefore, we disregard this assigned error so far as
       it concerns the sufficiency of the evidence. State v. Cassano, 8th Dist.
       Cuyahoga No. 97228, 2012-Ohio-4047, ¶ 2; Sparent at ¶ 11. State v.
       Brown, 8th Dist. [Cuyahoga] No. 87932, 2007-Ohio-527, ¶ 13.

Cleveland v. Hall, 8th Dist. Cuyahoga No. 101820, 2015-Ohio-2698, ¶ 14.

               Based on the foregoing analysis, we disregard and overrule appellant’s

first assignment of error to the extent that it relates to the sufficiency of the evidence.

Hall at id. We will, however, address the issues and arguments appellant raises in

his first assignment of error that pertain to the manifest weight of the evidence.

                                  B. Manifest Weight

               In his second assignment of error, appellant argues that his

convictions are against the manifest weight of the evidence.
              In contrast to a sufficiency argument, a manifest weight challenge

questions whether the state met its burden of persuasion. Bowden, 8th Dist.

Cuyahoga No. 92266, 2009-Ohio-3598, at ¶ 12. A reviewing court “‘weighs the

evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.’” Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d

541, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). A conviction should be reversed as against the manifest weight of the

evidence only in the most “exceptional case in which the evidence weighs heavily

against the conviction.” Id.

              Although we review credibility when considering the manifest weight

of the evidence, we are cognizant that determinations regarding the credibility of

witnesses and the weight of the testimony are primarily for the trier of fact. State v.

Bradley, 8th Dist. Cuyahoga No. 97333, 2012-Ohio-2765, ¶ 14, citing State v.

DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967). The trier of fact is best able “to

view the witnesses and observe their demeanor, gestures, and voice inflections, and

use these observations in weighing the credibility of the proffered testimony.” State

v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 24. The jury

may take note of any inconsistencies and resolve them accordingly, “believ[ing] all,

part, or none of a witness’s testimony.” State v. Raver, 10th Dist. Franklin No.
02AP-604, 2003-Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67, 197

N.E.2d 548 (1964).

              In the instant matter, in support of his manifest weight challenge,

appellant argues that neither the victim nor her trial testimony were credible.

Specifically, appellant contends that (1) the victim admitted to trying to “set up”

appellant and get him arrested, (2) the victim admitted to continuing to contact

appellant via text message, (3) the victim is a convicted felon and had previously

been convicted of making up a false alarm/allegation that her child had been

abducted/kidnapped, (4) the victim swore in open court and, despite the fact that

the profanities had been transcribed by the court reporter, denied doing so, (5) the

victim refused to cooperate with police on several occasions, (6) CMHA officers

testified that the victim is argumentative and uncooperative, and that it was typical

to be dispatched to her house, and (7) the victim alleged that appellant broke in and

stole her phone, and held her against her will, but when the officers arrived at her

house, the victim was in possession of the phone. (Tr. 132.)

               After reviewing the record, for the reasons set forth below, we cannot

conclude that the trial court, as the trier of fact, clearly lost its way and created such

a manifest miscarriage of justice that appellant’s convictions must be reversed. Nor

do we find that this is an “‘exceptional case in which the evidence weighs heavily

against the conviction[s].’” Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541,

quoting Martin, 20 Ohio App.3d 172, 485 N.E.2d 717.
              First, appellant argues that the victim admitted to trying to “set up”

appellant and get him arrested, and that she continued to send text messages to

appellant asking to see him.

              The victim did, in fact, acknowledge that she wanted — even planned

— to get appellant arrested so she could return home and no longer have to move

around with her children. Following the September 2, 2017 incident during which

appellant choked and “tried to kill” the victim, CMHA police decided to move the

victim to a safe location until they were able to apprehend appellant. The victim was

moved to a hotel in North Olmsted, Ohio.

              The victim also acknowledged on cross-examination that she

continued to text appellant after the incidents for which appellant was indicted. She

explained that she wanted him to come to the hotel in North Olmsted so he would

get arrested and she could return to her apartment. (Tr. 69.)

              Defense counsel confronted the victim with various text messages that

were exchanged between appellant and the following phone number: (216) 236-

1712. The victim disputed sending these text messages to appellant. One of the text

messages with which the victim was confronted stated,

      Where you at baby daddy? You want to suck this p[***]y one last name.
      You know you love me. Laughing my a[**] off. Get off my line. B[***]h,
      you love the f[**]k out of me. Tell me you love me first and I might drop
      the charges. It’s on you.

(Tr. 68-69.) Other text messages stated that appellant was “going to be sorry” and

that the victim “will drop the charges.”
              As noted above, the victim disputed sending these text messages to

appellant. She asserted that appellant sent the text messages to himself using a “call

app,” and that the phone number from which the texts were sent did not belong to

her.

              CMHA Detective Ashley Jaycox testified that she was assigned to the

case in August 2017 after officers noticed a pattern of officers being dispatched to

the victim’s address for calls involving the victim and appellant. Between December

2016 and September 2017, CMHA police responded to 16 calls at the victim’s

address, 11 of which resulted in a report being filed.

              During the course of her investigation, Detective Jaycox interviewed

the victim and the victim provided her with the victim’s three cell phone numbers.

Detective Jaycox stated that she never personally received the (216) 236-1712 phone

number from the victim. However, officers did become aware of this number during

the investigation. (Tr. 152.) After appellant was arrested, he was interviewed and

provided officers with the (216) 236-1712 phone number.           Appellant showed

Detective Jaycox this phone number on his phone and said that it was the victim’s

number. (Tr. 155.) Detective Jaycox reviewed the text messages exchanged between

the (216) 236-1712 number, purportedly belonging to the victim, and appellant. The

victim was apologetic to appellant in the messages.

              After hearing the victim’s trial testimony in which she denied that the

(216) 236-1712 number belonged to her, Detective Jaycox ran the number through

“CP Clear” to determine who the number belonged to. The number traced back to a
“third-party company, an IP company called Neutral Tandem.” (Tr. 157.) She

confirmed the number did not belong to and/or was not registered to the victim.

              On cross-examination, Detective Jaycox acknowledged that text

messages were exchanged between the (216) 236-1712 number and appellant two

days after the September 2, 2017 incident during which appellant allegedly choked

and tried to kill the victim. The text messages invited appellant to the hotel where

the victim was staying to engage in sexual acts. (Tr. 161-162.) Furthermore, the text

messages included naked pictures of the victim in the hotel room.

              On redirect examination, Detective Jaycox explained that appellant

did not show her any text messages from the victim that were sent from other phone

numbers. All of the text messages that were purportedly sent from the victim to

appellant were sent from the (216) 236-1712 number that Detective Jaycox verified

was not registered to the victim. (Tr. 174.)

              Second, in arguing that his convictions are against the manifest

weight of the evidence, appellant relies heavily on the fact that the victim is a

convicted felon and previously pled guilty to making a false kidnapping/abduction

allegation involving her daughter as well as fifth-degree felony vandalism.

              As an initial matter,

      [s]imply because a witness has a criminal record does not mean his or
      her testimony cannot be relied upon to convict a defendant. See, e.g.,
      State v. Nitsche, 2016-Ohio-3170, 66 N.E.3d 135, ¶ 44 [(8th Dist.)]; see
      also State v. Wells, 8th Dist. Cuyahoga No. 98388, 2013-Ohio-3722, ¶
      130 (credibility of witnesses in murder case was left to the jury where
      witnesses admitted they were high on crack cocaine the day of the
      murder and had “extensive criminal histories”); State v. Medezma-
      Palomo, 8th Dist. Cuyahoga No. 88711, 2007-Ohio-5723, ¶ 36-37 (fact
      that several of the state’s witnesses had criminal records did not
      preclude the jury from finding their testimony to be credible); State v.
      Petty, 10th Dist. Franklin Nos. 11AP-716 and 11AP-766, 2012-Ohio-
      2989, ¶ 41 (fact that witnesses had criminal records did not render their
      testimony unreliable; jury could weigh information regarding
      witnesses’ criminal histories in determining how much credibility to
      give their testimony).

State v. Robertson, 8th Dist. Cuyahoga No. 106279, 2018-Ohio-2934, ¶ 29.

              Nevertheless, the victim testified about her criminal history, both on

direct and cross-examination. She also explained the circumstances surrounding

the false kidnapping/abduction allegation. Notwithstanding the victim’s criminal

history and her purported motive to “set up” appellant to get him arrested, there

were aspects of her testimony that were supported by other evidence.

              The victim’s testimony regarding the 2017 incidents during which

appellant gained entry into her apartment through a window and “smashed

everything” was supported by the testimony of CMHA Officer William Shelton.

Officer Shelton testified that he responded to the victim’s apartment on

September 3, 2017, and observed an air conditioning unit pushed to the side. Officer

Shelton asserted that the apartment looked like it had been ransacked. (Tr. 97.)

              The victim’s testimony regarding the incident during which appellant

choked her was supported by the photographs documenting the injuries she

sustained during this altercation and Officer Shelton’s testimony. Officer Shelton

testified that one of the photographs was “a picture of [appellant’s] nails into [the
victim’s] neck or chin,” and confirmed that blood can be observed in the photograph.

(Tr. 98.)

              Third, regarding appellant’s argument that the victim was

uncooperative with CMHA police, the victim explained why she would become upset

and angry during her encounters with CMHA authorities. She testified that she

would become upset based on (1) the numerous occasions on which she would have

to call the police regarding appellant, (2) the fact that appellant broke into her

apartment several times, (3) the fact that it would take CMHA officers 15-20 minutes

to respond to her apartment, and (4) the fact that appellant would simply leave her

apartment during the 15-20 minute time period it took officers to respond, and

return after the officers left. (Tr. 93.) The victim asserted that she cooperated with

the police every time they came out to her house and responded to her calls.

              CMHA Police Officer Christopher Svec testified that he responded to

the victim’s unit on December 9, 2016, and upon arrival, the victim was hysterical,

very upset, yelling, screaming, crying, and afraid. (Tr. 113.) On cross-examination,

in response to defense counsel’s suggestion that the victim was uncooperative, he

explained, “[d]ue to being, you know, robbed and accosted and everything else, she

was very upset and irate.” (Tr. 115.) He further explained that the victim was “upset,

irate from the incident that had occurred. She was in fear and everything else.” (Tr.

116.) However, after he was able to calm the victim down, she was “all right” and he

was able to speak with her, find out what happened, and obtain a statement from
her. Detective Jaycox testified that despite the victim’s demeanor and her tendency

to get “worked up,” she was always cooperative with her. (Tr. 160.)

              Fourth, appellant argues that although the victim alleged that

appellant stole her phone during the August 21, 2017 incident, when the officers

arrived at her house, the victim was in possession of the phone. The victim testified,

however, that when the police arrived at her apartment, she was holding appellant’s

phone — not her own phone. (Tr. 89.)

              CMHA Police Officer James Griffiths testified that he responded to the

victim’s apartment on August 21, 2017, and generated a report. Although the victim

told officers that appellant stole her phone, he noted in his report that the victim was

holding a phone when officers arrived. He confirmed that the victim was holding

her phone. However, on redirect examination, Officer Griffiths acknowledged that

he assumed the cell phone the victim was holding belonged to her. He did not ask

or confirm whether the phone belonged to the victim, rather than appellant or a

neighbor. (Tr. 135-136.)

              Finally, regarding appellant’s argument that it was “typical” for the

victim to call the police and/or for officers to be dispatched to her house, the victim

acknowledged that she had trouble recalling specific details about the incidents due

to the fact that there had been so many incidents involving appellant that resulted

in her calling the police. Although appellant was charged for his involvement in 8

incidents, the victim opined that there had been as many as 26.
               As noted above, the trial court was in the best position to assess the

credibility of witnesses, including the victim. The victim testified about her criminal

history, both on direct and cross-examination. The victim also acknowledged that

she wanted and even planned to get appellant arrested so she could return home

and no longer have to move around with her children and stay in a hotel.

Accordingly, the trial court had sufficient information to judge the victim’s

credibility and the credibility of each witness. Furthermore, the trial court “was free

to believe all, part, or none of the testimony of each witness.” State v. Colvin, 10th

Dist. Franklin No. 04AP-421, 2005-Ohio-1448, ¶ 34; State v. Smith, 8th Dist.

Cuyahoga No. 93593, 2010-Ohio-4006, ¶ 16.

               The trial court was in the best position to take note of the victim’s

inability to recall specific details (i.e., dates and times) of all the incidents, and any

inconsistent statements she made regarding the incidents, and weigh this

information in determining how much credibility to give her testimony.

      A factfinder may believe and convict a defendant based upon the
      testimony of a single eyewitness, including the victim. See, e.g., State
      v. Martin, 8th Dist. Cuyahoga No. 90722, 2008-Ohio-5263, ¶ 32-42
      (rejecting argument that convictions were against the manifest weight
      of the evidence because the victim, who was the sole eyewitness to the
      events, gave conflicting information to police officers and there was no
      corroborating evidence, such as other witnesses or physical evidence);
      see also State v. Payne, 8th Dist. Cuyahoga No. 105965, 2018-Ohio-
      1399, ¶ 24, 29-30; State v. Mansour, 11th Dist. Trumbull No. 2011-T-
      0013, 2011-Ohio-5438, ¶ 17-29. Likewise, a defendant is not entitled to
      reversal on manifest weight grounds merely because a witness may
      have made inconsistent statements. See, e.g., State v. Wade, 8th Dist.
      Cuyahoga No. 90029, 2008-Ohio-4574, ¶ 38, citing State v. Asberry,
      10th Dist. Franklin No. 04AP-1113, 2005-Ohio-4547, ¶ 11.
Robertson, 8th Dist. Cuyahoga No. 106279, 2018-Ohio-2934, at ¶ 30.

              For all of the foregoing reasons, appellant’s convictions are not against

the manifest weight of the evidence. Appellant’s second assignment of error is

overruled.

                                   III. Conclusion

              After thoroughly reviewing the record, we affirm the trial court’s

judgment. Appellant’s convictions for aggravated burglary, kidnapping, domestic

violence, endangering children, menacing by stalking, and disrupting public services

are not against the manifest weight of the evidence.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions

having been affirmed, any bail pending is terminated. Case remanded to the trial

court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

PATRICIA ANN BLACKMON, P.J., and
EILEEN A. GALLAGHER, J., CONCUR